Citation Nr: 1143659	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disability, claimed as residuals of a left eye hemorrhage.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.
  
3.  Entitlement to an initial compensable rating for right knee cellulitis and scars on the right lateral distal thigh and right distal pretibial area.

4.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Since that time, the Veteran has moved, and his claims now fall under the jurisdiction of the Waco, Texas RO. 

The Veteran testified before the undersigned at the Waco RO in January 2010.  A transcript of this hearing has been associated with the claims file.  In June 2010, the Board remanded the claims for additional development.

The issues of entitlement to an increased rating for right 4th metacarpal fracture residuals and entitlement to service connection for a right eye disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's July 2011 statement; see also Board Hearing Transcript (Tr.) at 17.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board also notes that the Veteran also submitted a claim for service connection for residuals of a spider bite to the right knee in July 2011.  However, as that claim has already been awarded by the Board in June 2010, no further action is necessary at this time. 

The issues of entitlement to increased initial ratings for right knee cellulitis and scars on the right lateral distal thigh and right distal pretibial area and traumatic brain injury are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate reason, to report for a VA examination which was scheduled in compliance with the Board's June 2010 remand instructions.

2.  A left eye disability was not manifest in active service and is not otherwise related to such service.

3.  Throughout the pendency of this appeal, the Veteran's bilateral hearing loss was manifested by no more than Level I hearing impairment in each ear. 


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011). 

2.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The claim for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

Regarding the service connection claim, a July 2003 notice explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The Board notes that the July 2003 notice did not include the evidentiary requirements necessary to establish service connection.  However, such requirements were provided to the Veteran in a subsequent January 2008 notice concerning unrelated service connection claims, and that notice also provided the Veteran with information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran has demonstrated his actual knowledge of the evidentiary requirements of service connection via his statements and testimony to the undersigned, and neither he nor his representative have alleged prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The 2008 notice was delivered after the initial denial of the service connection claim.  Neither the Veteran nor his representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error.  Subsequent to the notice, in May 2009 and June 2011 supplemental statements of the case (SSOCs), the AOJ readjudicated the claim based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision. 
VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, and the Veteran has not notified VA of any further evidence to be obtained on his behalf.

The Veteran was afforded VA examinations in September 2003, October 2003, March 2005, July 2006, and October 2008.  The Board finds that the VA examinations in this case to be adequate, as they were predicated on examination of the Veteran and consideration of pertinent evidence of record, and the examiners were familiar with the Veteran's pertinent medical history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran was scheduled for additional VA examinations in April 2011, pursuant to the Board's June 2010 remand directives.  However, the Veteran failed to report for those examinations.  While a copy of the notice instructing the Veteran to report for the April 2011 examinations is not of record, the Board observes that the law presumes regularity of the administrative process absent clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Moreover, the Veteran's failure to report was noted in the June 2011 SSOC, which was mailed to his current address of record.  He has offered no reason for his failure to report and has not requested another examination, despite submitting a statement addressing other matters in July 2011.  In this regard, the Board observes that VA medical records document multiple instances where the Veteran failed to report for other scheduled appointments.  See, e.g., VA medical records, 11/25/03, 2/26/04, 6/17/09, and 7/6/09.  Therefore, absent a demonstration of good cause for his failure to report to the April 2011 VA examinations, the Board will decide the Veteran's claims based on the evidence of record.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record).  

Moreover, notwithstanding the Veteran's lack of cooperation, the Board finds that the AOJ substantially complied with the Board's remand instructions by attempting to provide a VA examination to determine the current severity of his bilateral hearing loss and the nature and etiology of any left eye disability, requesting that the Veteran identify all pertinent post-service treatment records, and obtaining updated VA outpatient records.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  In all, the duty to assist has also been fulfilled.

II.  Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 
The Veteran, in written statements and in testimony before the Board, asserts that his current left eye problems are the result of his active service.  Specifically, the Veteran contends that a physical assault in service brought about his current vision problems, which include blurred vision and difficulty driving at night.  The Veteran has testified that, prior to the June 2002 assault, his vision was 20/20 and he did not wear glasses.  However, following the assault, he experienced difficulty seeing and is still having problems with blurred vision.

Service medical records show that the Veteran was found to have normal vision upon entrance into active duty in May 2001.  Mild edema in the left eye was noted in January 2002, with no evidence of erythema or discharge.  In March 2002, following a head injury, the Veteran denied blurry vision.  However, following the June 2002 assault, the Veteran endorsed left eye pain and blurred vision.  Physical examination of the left eye was positive for chemosis and a subconjunctival hemorrhage.  Optometry examination revealed unaided visual acuity of 20/30 in the left eye.  Astigmatism and a left eye hemorrhage were diagnosed.  A treatment record dated 10 days after the assault noted left eye erythema and scratchiness with watering.  An undated service medical record noted treatment of the Veteran for a left eye injury following trauma three weeks prior.  At that time, distant left eye vision was 20/20, and an assessment was made of status post ocular trauma, left eye, with residual subconjunctival hemorrhage that was resolving on schedule.   

Thereafter, during an August 2002 examination for the purposes of separation, the Veteran denied a history of eye trouble but did report wearing contact lenses or glasses due to damage from a right eye hemorrhage.  Clinical evaluation of the eyes at that time was normal.  Distant vision was noted as 20/70 corrected to 20/20 in the left eye, with near vision 20/30 corrected to 20/20. 

Post service records, including reports of VA examinations dated in September 2003 and March 2005, reflect diagnoses of left eye myopia (refractive error) and astigmatism.

Upon review of the record, the Board finds that service connection is not warranted for a left eye disability.  The Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711  (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990). 

Here, there is no competent evidence of record demonstrating that the Veteran's left eye myopia and astigmatism were aggravated by superimposed disease or injury during service resulting in additional disability.  In this regard, the March 2005 VA eye examiner, who was informed of the 2002 assault, opined that the Veteran's left eye myopia and astigmatism were of a developmental origin and could not be related to directly or indirectly to any activity in service.  Moreover, the Board's June 2010 attempt to obtain an opinion directly on the matter of aggravation was unsuccessful due to the Veteran's unwillingness to cooperate.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (nothing that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  Thus, due to the Veteran's election not to participate in the development of his claim, competent medical evidence supportive of his claim is unavailable.  

The Board has also considered the Veteran's lay assertions.  While the Veteran is competent to describe experiences and symptoms that resulting from the in-service assault, such as blurred vision, he is not competent in this instance to opine that his current refractive error and astigmatism were aggravated by superimposed disease or injury during service resulting in additional disability, as that is a complex medical question that requires medical expertise and training including: knowledge of the etiology of disease; review of current clinical and optometric findings; and correlation with past medical records and reported history.  Accordingly, the matter of nexus in the instant case is not subject to resolution through lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (distinguishing the ability of a lay witness to offer evidence capable of observation from the ability to offer evidence that requires medical knowledge).  

Thus, in the absence of competent evidence showing that the Veteran's left eye myopia and astigmatism were aggravated by superimposed disease or injury during service resulting in additional disability, service connection for a left eye disability must be denied.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).

III.  Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or is 30 decibels or more at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment form either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  In this case, the Veteran's test results do not meet the numerical criteria for an exceptional pattern of hearing, and thus his hearing loss will be rated by the usual method only. 

On VA audiological examination in October 2003, puretone thresholds, in decibels, were as follows: 

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
35
25
30
LEFT
25
25
30
25
30

The averages were 30 in the right ear and 28 in the left ear.  Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear, which, under 38 C.F.R. § 4.85, Table VII, warrants a noncompensable rating. 

On VA audiological examination in July 2006, puretone thresholds, in decibels, were as follows: 

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
40
30
40
LEFT
30
35
40
35
30

The averages were 37.5 in the right ear and 35 in the left ear.  Speech recognition ability was 100 percent, bilaterally.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear, which, under 38 C.F.R. § 4.85, Table VII, warrants a noncompensable rating.

On VA audiological examination in December 2007, puretone thresholds, in decibels, were as follows: 
                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
35
25
30
LEFT
25
30
35
30
25

The averages were 28.75 in the right ear and 30 in the left ear.  Speech recognition ability was 92 percent in right ear and 96 percent in left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear, which, under 38 C.F.R. § 4.85, Table VII, warrants a noncompensable rating.  The VA audiologist noted that it was expected that the Veteran would have some difficulty understanding speech in difficult listening situations, such as in the presence of background noise or when he cannot see a speaker's face.  The Veteran was adamant that he needs amplification, and it was noted that a hearing handicap inventory revealed moderate social and emotional impact from his hearing disability.

On VA audiological examination in October 2008, puretone thresholds, in decibels, were as follows: 

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
35
25
35
LEFT
25
30
35
30
25

The pure tone threshold average was 30, bilaterally.  Speech recognition ability was 98 percent in right ear and 100 percent in left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear, which, under 38 C.F.R. § 4.85, Table VII, warrants a noncompensable rating.  

During a January 2010 Travel Board hearing, the Veteran testified that his hearing had worsened since his last VA examination.  He reported that he uses hearing aids, which help a substantial amount.  However, he was having difficulty and was not sure if it was because his hearing aids needed adjustment or if his hearing had worsened.  He reported some difficulty hearing during his college classes if there is a good deal of background noise, but that his hearing was fine if it was just the instructor speaking.  If he sits in the back of the class, he sometimes has to ask to have things repeated.  He also testified that he has trouble understanding in noisy environments, and has to turn up the volume on the television and the radio while in the car.  

Based upon the foregoing, the Board finds that a schedular rating in excess of 0 percent is not warranted for the Veteran's bilateral hearing loss.  The audiometric findings during the October 2003, July 2006, December 2007 and October 2008 VA audiological assessments are all consistent with a noncompensable rating for bilateral hearing loss, and staged ratings are not warranted at any point during the appeal.  Fenderson, 12 Vet. App. 119 (1999).

The Board is sympathetic to the Veteran's contentions regarding the severity of his hearing loss.  However, according to the audiometric test results of record, as compared to the rating criteria, an increased rating may not be granted. 

An extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) ; Thun, 22 Vet. App. at 116. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability. In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.   

Here, the audiological examinations reflect that the examiners provided an adequate description of the functional effects of the Veteran's hearing loss.  Specifically, the October 2003, July 2006, and October 2008 VA examiners noted the Veteran's complaints of difficulty hearing in noisy situations, while driving, while on the telephone, and while watching television or listening to the radio, as well as the social and emotional impact of his hearing problems.  Based on consideration of all of the relevant evidence of record, the Board finds that the Veteran's disability picture is not shown to be incapable of accurate evaluation with the use of the schedular rating criteria and the rating criteria are comprehensive and contemplate the full range of impairment due to the Veteran's hearing loss, reasonably describe the Veteran's disability level and symptomatology, and provided for higher ratings for more severe symptoms of hearing loss.  Thus, the Veteran's disability picture is not shown to be exceptional or unusual, and referral for assignment of an extraschedular evaluation in this case is not in order.  


ORDER

Service connection for a left eye disability is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

In a June 2010 decision, the Board awarded service connection for traumatic brain injury and right knee cellulitis and scars on the right lateral distal thigh and right distal pretibial area.  In an October 2010 rating decision, the AOJ implemented the Board's decision, assigning 10 and 0 percent ratings, respectively.  In a July 2011 submission, the Veteran expressed disagreement with that decision.  However, he has not received a Statement of the Case (SOC) on those issues.  Thus, those claims must now be remanded to provide the Veteran with an appropriate SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)(noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

Furnish a Statement of the Case addressing the claims of entitlement to an initial rating in excess of 10 percent for traumatic brain injury and entitlement to an initial compensable rating for right knee cellulitis and scars on the right lateral distal thigh and right distal pretibial area.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to those claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


